DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Kimberly Ballard, Art Unit 1649.


Election/Restrictions
1.	Applicant’s election of the species: natural nanoparticles extracted from plasma components; low density lipoprotein; and cholinesterase inhibitors, aspartic acid receptor antagonists, antioxidants, anti-inflammatory drugs, donepezil, huperzine A, memantine, methylene blue and curcumin, in the reply filed on February 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-10 read upon the elected invention. However, upon further consideration, the species selection requirement set forth in the restriction mailed January 27, 2022 has been withdrawn.

2.	Accordingly, claims 1-10 are under examination in the present office action.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of the foreign priority document CN 201810855065.2 was received on 04/10/2020.

Claim Objections
4.	Claim 10 is objected to because of the following informalities:  the language used in claim 10 is grammatically awkward.  The Examiner respectfully suggests amending claim 10 to recite:	A method for treating Alzheimer's disease, comprising: administering the natural nanoparticle-drug composition of claim 1 to a subject in need thereof, wherein the natural nanoparticle-drug composition comprises a buffer solution selected from the group consisting of normal saline, a phosphate buffer solution, a 5% glucose solution, a HEPES buffer solution, and a Tris buffer solution; and wherein the composition is administered orally or by intravenous injection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation in claim 6 that “Alzheimer’s disease treatment drugs are selected from any one or derivatives of cholinesterase inhibitors, aspartic acid receptor antagonists, antioxidants, anti-inflammatory drugs, protein drugs, polypeptide drugs, and gene drugs” (emphasis added) renders the claim indefinite because it is unclear whether the “derivatives” refers exclusively to cholinesterase inhibitors, or if it similarly applies to any of the other agents that are listed. Claim 6 is further indefinitely because the claim goes on to recite a second Markush group, i.e., “and selected from one or more of donepezil, huperzine A, memantine, curcumin, methylene blue, NAP polypeptide or siRNA.” Thus it is unclear if one agent must be selected from the first grouping of agents and one or more agents is also selected from the second grouping, or rather if the AD drug may be selected from any of the agents in either Markush grouping. The metes and bound of the claim cannot be readily determined.
	Claim 8 recites “The preparation method…of claim 7”. However, claim 7 is drawn to a product, a natural nanoparticle-drug composition, not a method.  Further, the phrase in claim 8 reciting “wherein the drug solvent is that the solvent for a water-soluble drug is selected from…” is generally narrative and indefinite, failing to conform with current U.S. practice.  This phrase appears to be a literal translation into English from a foreign document and contains grammatical and idiomatic errors.
 	Similarly, in claim 9, step (3), the recitation of “… dissolving the drugs in the above corresponding components according to the principle of “like dissolves like”: dissolving fat-soluble drugs in the lipid solution and water-soluble drugs in the apolipoprotein solution” reads as generally narrative (as from a literal translation) and containing idiomatic errors.  Also, the presence of quotation marks “” within the claim denotes a potential formatting directive that may be interpreted by the USPTO as deleted subject matter. The language in claim 8 and 9 thus render the claims confusing and indefinite.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (Mol. Pharmaceutics, 2016 Oct, 13, 3976-3987), as evidenced by Song et al. (ACS Nano, 2014, 8(3), 2345-2359), the product sheet for Recombinant human ApoE3 (PEPROTECH Inc.; retrieved online 06/18/2022), and by the compound summary for alpha-Mangostin (PubChem, National Library of Medicine, retrieved online 06/18/2022).
Note that a 35 U.S.C. 102 rejection over multiple references is proper when the additional references are cited to show that a characteristic not disclosed in the reference is inherent. See MPEP § 2131.01, section III.
	Song et al. teach a natural nanoparticle-drug composition that was used for delivery across the blood-brain barrier (BBB) and the treatment of Alzheimer's disease. Song calls the biomimetic nanocarrier apolipoprotein E (ApoE)-reconstituted high density lipoprotein nanocarrier (ANC) constructed from recombinant ApoE and synthetic lipids, and containing -Mangostin (ANC--M), which is a drug that can inhibit the formation of amyloid-beta (A) oligomers and fibrils and accelerate A cellular degradation (see abstract). Song teaches that the nanoparticle-drug (ANC--M) composition contains 12% w/w -M and 1% w/w each DiI and DiR (see Preparation and Characterization of ANC and ANC--M, at p. 3977), which would mean that the remainder of the content would comprise 86% by weight of lipoprotein and lipids, thus addressing the range limitations of present claim 1. Song further teaches that ANC has brain targeting ability and amyloid protein targeting ability (see Fig. 6), and that both ANC alone and ANC--M specifically bind A monomers and A oligomers with high affinity (see Fig. 7), thus addressing the remaining limitations of present claim 1.
	Regarding claim 2, the ApoE3 used by Song (purchased from PEPROTECH Inc.; see under Materials at p. 3977) was produced recombinantly (as evidenced by Recombinant human ApoE3 product sheet from Peprotech). Song et al. (2014) also evidences the use of “recombinant apolipoprotein” in the formation of ANC (see under “Formation of ApoE3-rHDL” at p. 2346).  Further, Song discloses that the particle size of ANC--M is 35.95 ± 9.05 nm (see Table 1 at p. 3979), which falls within the range of 20-200 nm presently claimed.
	Regarding claims 3-5, Song refers to an earlier publication (Song et al. (2014) ACS Nano, 8(3), 2345-2359) to describe the preparation of the ANCs. Song (2014) evidences that the nanoparticles are essentially composed of apolipoprotein (apoE3) and lipid (reconstituted high-density lipoprotein (rHDL) (see “Formation of ApoE3-rHDL at p. 2346). Thus, the lipid is high-density lipoprotein (as in claim 3), the apolipoprotein is ApoE (as in present claim 4) and the lipid is dimyristoylphosphatidylcholine (DMPC) (see under “Preparation and Characterization of ANC and ANC--M” at p. 3977 of Song (2016)), which meets the limitation of phosphatidylcholine in claim 5. 
	Regarding claim 6, the -M used by Song is evidenced to be an antioxidant (see Compound summary for -M by PubChem).
	Finally, with respect to claim 10, Song teaches that transgenic mice representing an animal model of Alzheimer's disease (AD) where intravenously administered the ANC--M composition in saline (see “Treatment of AD Model Mice with ANC--M” at p. 3978). Song found that ANC--M treated mice had significantly reduced numbers of Ab plaques in their brains, compared to control mice, as well as significantly reduced numbers of CD45 plaques, which is a marker for activated microglia cells (see Figs. 9A and 9B). Treatment with ANC--M was also found to alleviate memory deficits in the transgenic mice, with treated mice performing significantly better on the Morris Water Maze (MWM) test then control mice (see Fig. 10). Thus, Song teaches the treatment of AD in a subject in need thereof comprising administering a natural nanoparticle-drug composition diluted in normal saline via intravenous injection, as presently recited in claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Mol. Pharmaceutics, 2016 Oct, 13, 3976-3987; cited above) as evidenced by Song et al. (ACS Nano, 2014, 8(3), 2345-2359), the product sheet for Recombinant human ApoE3 (PEPROTECH Inc.; retrieved online 06/18/2022), and by the compound summary for alpha-Mangostin (PubChem, National Library of Medicine, retrieved online 06/18/2022)(all cited above), and in view of Schwendeman et al. (US 2017/0157149 A1).
The reasons why the teachings of Song et al. anticipate the invention of present claims 1-6 and 10 is discussed above. With respect to claims 7-9, it is noted that the limitations reciting the process by which the natural nanoparticle-drug is produced does not in fact change the claimed product, which is still a natural nanoparticle-drug according to claim 1.  See MPEP § 2113, which states that:
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

As discussed above, Song teaches a natural nanoparticle-drug composition having the same elements (i.e., apolipoprotein; HDL that is phosphatidylcholine; AD treatment drug), size (i.e., between 20-200 nm), composition (i.e., 50-99% by total mass of natural nanoparticles and 1-50% by total mass of drug), and same functional activity (i.e., brain targeting ability and amyloid protein targeting ability) as presently claimed. Thus, the steps of claims 7-9 generally do not distinguish the claimed product over that of the product disclosed by Song et al. However, in the instant case, the final step of claims 7 and 9 recite “freeze-drying” the composition. Therefore, the broadest reasonable interpretation of the products of claims 7-9 is that they are freeze-dried compositions.  Song does not explicitly teach that the natural nanoparticle-drug composition is freeze-dried.
	Consistent with the teachings of Song et al., Schwendeman et al. nanoparticle compositions and their therapeutic use for the delivery of a drug to a subject (see [0006] and [0008]). The nanoparticles may contain apolipoprotein and a lipid, such as naturally-occurring HDL, phospholipids (such as phosphatidylcholine, phosphatidylethanolamine (cephalin), or gangliosides), cholesterol, cholesterol-esters, or triglycerides (see [0012]), and the nanoparticle contains greater than 1% by mass (e.g., >2%, >5%, >10%) of the drug (see [0013]). Schwendeman teaches that the product may be frozen and lyophilized to dryness (i.e., freeze-dried), which serves the dual purpose of removing solvents as well as stabilizing the product for long periods (see [0205]), such that it can reconstituted when needed (see [0206]).
	Accordingly, it would have been obvious to one of ordinary skill in the art to have freeze-dried the natural nanoparticle-drug of Song et al. according to the teachings of Schwendeman et al. and thereby arrive at the presently recited invention of claims 7-9. The artisan would have been motivated to do so because Schwendeman teaches that the lyophilization process can aid in the removal of aqueous or organic solvents, and also that freeze-drying the nanoparticle composition can provide stability of the product for long periods of time, which would make it desirable for commercial distribution purposes and eventual therapeutic usage. Given the teachings of Schwendeman, and the general knowledge in the art at the time of filing regarding routine lyophilization procedures, the skilled artisan would have had a reasonable expectation that freeze-drying the natural nanoparticle-drug composition of Song would be successful.

Conclusion
8.	No claims are allowed.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes the following:
	US 5,652,339 to Lerch et al. teaches method of producing reconstituted high density lipoproteins produced from apolipoproteins and lipids.
	US 5,916,596 to Desai et al. discloses compositions and methods useful for the in vivo delivery of water insoluble agents, wherein the agents are delivered in the form of suspended nanoparticles.
	CN104324007A by China Pharmaceutical University, discloses the preparation and application of natural recombinant drug-loaded nanoparticles. Published 2015-02-04.
	Fernandez-de-Retana S et al. Characterization of ApoJ-reconstituted high-density lipoprotein (rHDL) nanodisc for the potential treatment of cerebral -amyloidosis. Scientific Reports, 2017 Nov, 7:14637, 13 pages.
	Huang M et al. GM1-modified lipoprotein-like nanoparticle: Multifunctional nanoplatform for the combination therapy of Alzheimer's disease. ACS Nano, 2015, 9(11), 10801-10816.
	Ma X et al. Reconstituted high-density lipoproteins: Novel biomimetic nanocarriers for drug delivery. Acta Pharmaceutica Sinica B, 2018, 8(1), 51-63.
	Song IA et al. High-density lipoprotein mimetic nanotherapeutics for cardiovascular and neurodegenerative diseases. Nano Research, 2018 June, 11(10), 5130-5143.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649